Exhibit 10.4
DEUTSCHE BANK TRUST COMPANY AMERICAS
60 WALL STREET
NEW YORK, NEW YORK 10005
May 21, 2008
Wellman, Inc.
1041 521 Corporate Center Drive
Fort Mill, South Carolina 29715
Attention: Chief Financial Officer
and Treasurer and Chief Accounting Officer
Re: Wellman, Inc. Credit Agreement dated as of February 27, 2008
     Reference is hereby made to that certain Credit Agreement, dated as of
February 27, 2008, by and among Wellman, Inc. (the “Funds Administrator”) and
the other Borrowers party thereto, as debtors and debtors in possession, as
Borrowers, the Lenders from time to time party thereto, Deutsche Bank Trust
Company Americas, as Administrative Agent (in such capacity, the “Administrative
Agent”) and Collateral Agent, and the other agents signatory thereto (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
     The undersigned Administrative Agent, on behalf of the Majority Lenders,
hereby consents to the Funds Administrator’s request that Section 9.1(i)(xvi) of
the Credit Agreement be modified by replacing the text “on or before June 5,
2008” therein with the text “on or before June 19, 2008”. Except as expressly
amended hereby, the Credit Agreement continues in full force and effect and the
amendment set forth above shall be limited precisely as written.
[signature page follows]

 



--------------------------------------------------------------------------------



 



                  Very truly yours,    
 
                DEUTSCHE BANK TRUST COMPANY         AMERICAS, as Administrative
Agent    
 
           
 
  By:   /s/ Marguerite Sutton    
 
           
 
  Title:   Director    
 
           
 
  By:   /s/ Enrique Landaeta    
 
           
 
  Title:   Vice President    

          Acknowledged and agreed as of     This 22 day of May, 2008    
 
        WELLMAN, INC.  
 
       
By:
Title:
  /s/ Keith R. Phillips
 
Chief Financial Officer    

Signature Page to Consent

 